EXHIBIT 12.1 THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Six Months Ended July 3, July 4, Earnings: Income before income taxes $ $ Add (deduct): Interest on indebtedness Portion of rents representative of the interest factor (a) Amortization of debt expense Amortization of capitalized interest Adjustment to exclude noncontrolling interests in subsidiaries and income or loss from equity investees ) ) Earnings as adjusted $ $ Fixed Charges: Interest on indebtedness $ $ Portion of rents representative of the interest factor (a) Amortization of debt expense Capitalized interest Total fixed charges $ $ Ratio of earnings to fixed charges NOTE: (a) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
